MEMORANDUM OPINION
NIX, Judge:
This is an appeal from a plea of guilty by Plaintiff in Error, Don Leroy Brown, hereinafter referred to as defendant, to the crime of Burglary Second Degree, After Former Conviction of a Felony. He was sentenced by the trial court to a term of Seven Years in the penitentiary, and his court-appointed attorney has perfected his appeal by transcript, alleging only that the sentence is excessive.
This Court has reviewed the transcript, and the briefs filed, and find no merit to this allegation. The defendant could have received from Two Years to Life Imprisonment, and the seven year sentence he received is well within the statutory limits.
The judgment and sentence is therefore affirmed.
BRETT, P. J., and BUSSEY, J., concur.